Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51 and 61 is/are rejected under 35 U.S.C. 103 as being obvious over US 20200128294 A1 to Gupta et al (“Gupta”) and US 20200213676 A1 to Naik Raikar et al (“Naik Raikar”).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). It would be obvious to reject the claims with Gupta as it is prior art and teaches methods and systems for predictive buffering of related content segments.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

As to claim 51, Gupta teaches a method comprising: presenting a media asset for display; receiving a first scene change request of a first type (¶0021, Time-seek section 103 may provide traditional selection buttons to navigate through a segment of the content episode through manual rewind button 122 and fast-forward button); in response to receiving the first scene change request of the first type, identifying an upcoming scene in the media asset (¶0026, upcoming scenes or of related segments that are not necessarily consecutive or upcoming. For example, the fifth scene 311 through the eighth scene 314 are analyzed by the system to determine how interested the user would be in the respective scenes. In the same example, the system determines that, based on a characteristic in the respective scene and an attribute in the user profile, the user would be likely to navigate from the fourth scene 310 to the fifth scene 311, sixth scene 312, seventh scene 313, and eighth scene 314, with confidence scores or interest levels 301-304 of 8%, 5%, 45%, and 40%, respectively (e.g., 40 of 100 times the user navigates away from the fourth scene, the user will navigate to the eighth scene). As referred to herein, the term “confidence score” should be understood to mean a representation of the extent of interest in a segment and may also be referred to as “interest level” or “extent of interest.” Chart 300 may present an analysis of content segments that are not consecutive. For example, the chart may show the confidence scores of the user navigating away from the current scene to the first, third, sixth, and seventh scenes in a movie); Gupta does not teach in response to identifying the upcoming scene in the media asset, determining the upcoming scene corresponds to a second scene change request of a second type; and performing the scene change request of the second type when the upcoming scene is scheduled to be displayed.  Naik Raikar teaches in response to identifying the upcoming scene in the media asset, determining the upcoming scene corresponds to a second scene change request of a second type; and performing the scene change request of the second type when the upcoming scene is scheduled to be displayed (Fig. 5, ¶0055, smart, scene change-based SKIP or SEEK function is presented. As was previously the case, arrow 92 identifies the current playback position of the video content, while arrow 94 identifies the time position to which a traditional SKIP or SEEK function might shift playback; e.g., N seconds ahead of the current playback position, with N typically having a value on the order of 10 seconds or so. In this case, the playback device assesses whether a key scene change is detected near (within the temporal window) of default SKIP or SEEK position and, if so, latches to the key scene change. Stated differently, if locating a key scene change in the temporal window encompassing the default SKIP or SEEK position (represented by graphic 97 in FIG. 5), the playback device shifts the playback position to a time position corresponding to the key scene change rather than the default SKIP or SEEK position).  In view of the teachings of Naik Raikar, it would have been obvious before the effective filing date of the invention to modify the teachings of Gupta.  The suggestion/motivation would be enabling smart search (SKIP and/or SEEK) functionalities utilizing key scene changes in video content (¶0001).
As to claim 61, see the rejection of claim 51.

Claim(s) 52 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Naik Raikar as applied to claim 51 and 61 above, and further in view of US 20140020017 A1 to Stern etal (“Stern”).

As to claim 52, Gupta and Naik Raikar teaches the method of claim 51, wherein the scene change request is a fast-forwarding request, further comprising: determining, for the fast-forwarding request, a number of frames skipped in a period of time (Gupta, ¶0021); Gupta does not teach modifying the fast-forwarding request by reducing the number of frames skipped in the period of time; and executing the modified fast-forwarding request.  Stern teaches modifying the fast-forwarding request by reducing the number of frames skipped in the period of time; and executing the modified fast-forwarding request (¶0156, he skip or fast-forward command when employed during an advertisement may cause display of the advertisement with a reduced number of frames (for example half of the frames may be dropped). Alternatively, the frame rate may be increased, i.e., the rate at which each frame is displayed is increased or sped up. The frame-adjusted advertisement is displayed to the viewer in addition to the audio portion thereof. To ensure that the advertisement is understandable to the viewer, the audio portion may also be adjusted to account for the increased speed at which it is played. That is to say, the overall time needed to play a frame-adjusted advertisement is shortened as compared to a non-frame-adjusted advertisement. If the audio is to be played alongside the frame-adjusted advertisement, it must adjust its speed). In view of the teachings of Stern, it would have been obvious before the effective filing date of the invention to modify the teachings of Gupta and Naik Raikar.  The suggestion/motivation would be to provide interactive functionality.
As to claim 62, see the rejection of claim 52.


Allowable Subject Matter
Claims 53-60, 63-70  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694. The examiner can normally be reached M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                             

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421